


110 HR 2393 IH: To amend the American Bald Eagle Recovery and National

U.S. House of Representatives
2007-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2393
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2007
			Mr. Young of Alaska
			 (for himself and Mr. Sali) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the American Bald Eagle Recovery and National
		  Emblem Commemorative Coin Act.
	
	
		1.Short titleThis Act may be cited as the American
			 Bald Eagle Commemorative Coin Program Amendments of 2007.
		2.Distributions
			(a)In
			 generalSubsection (b) of
			 section 7 of the American Bald Eagle Recovery and National Emblem Commemorative
			 Coin Act is amended to read as follows:
				
					(b)DistributionSubject to section 5134(f) of title 31,
				United States Code, all surcharges received by the Secretary from the sale of
				coins issued under this Act shall be promptly paid by the Secretary as
				follows:
						(1)1/3 to the American
				Eagle Foundation of Tennessee in the United States to further its works.
						(2)1/3 to the American
				Bald Eagle Foundation of Haines, Alaska, to further its works.
						(3)1/3 to the Peregrine
				Fund of Boise, Idaho, to further its
				works.
						.
			(b)Technical and
			 conforming amendmentSubsection (c) of section 7 is amended by
			 striking United States and the American Eagle Fund and inserting
			 United States, the American Eagle Fund, the American Bald Eagle
			 Foundation of Haines, Alaska, and the Peregrine Fund of Boise,
			 Idaho.
			
